1
2
3
4
5
6                                                                      JS-6

7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    EDWIN CASTILLO PERDOMO,                 Case No. 2:17-cv-02282-JFW (SHK)
12                              Petitioner,
                                              JUDGMENT
13                       v.
14    RAYMOND MADDEN, Warden,
15                              Respondent.
16
17
           Pursuant to the Order Accepting Findings and Recommendation of United
18
     States Magistrate Judge,
19
           IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
20
21
     Dated: November 19, 2018
22
23                                        HONORABLE JOHN F. WALTER
                                          United States District Judge
24
25
26
27
28
